DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments
Claim 1-15 are pending. 
Applicant provided Information Disclosure Statement (3/4/2021). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-15 are directed to the statutory category of a method and system. 

Regarding step 2A-1, Claims 1-5 recite a Judicial Exception. Exemplary independent claim 1 and similarly claim 11 recite the limitations of 

obtaining at least one first characteristic value associated with a first geographically defined area of a plurality of geographically defined areas and a plurality of second characteristic values each associated with a census tract of a plurality of census tracts; assigning census tracts to the first geographically defined area when the census tracts lie completely within the first geographically defined area; identifying one or more census tracts of the plurality of census tracts that intersect the first geographically defined area; and assigning the identified one or more census tracts to the first geographically defined area based on a comparison of a sum of the second characteristic values of the identified one or more census tracts against the at least one first characteristic value of the first geographically defined area.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process (including an observation, evaluation, judgment, opinion), because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor and memory, the claims language encompasses a user simply obtaining data regarding values of a census tract and geographically defined areas and assigning/identifying census tracts based on the 
It is clear the limitations recite this abstract idea grouping, but for the recitations of generic computer components. The mere nominal recitations of generic computer components do not take the limitations out of the mental process grouping. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, and database. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further the assigning step and stating that assigning is done with respect to a best fit algorithm (claim 4 and 9). In another example, the dependent claim further states the kinds of values the system looks at such as population values (claim 10 and 15).   

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element
Claim 11 states system, processor, memory, and database. 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general-purpose computer as seen in para 0022.  
When looking at the additional elements in combination, the applicant’s specification merely states a general-purpose computer as seen in para 0022. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amount to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickman (US10102536B1) in further view of Giuffrida (20190073379). 

Regarding claim 1 and similarly claim 11 Hickman teaches 

A method (See abstract-The present disclosure describes systems and methods for automatically rolling-up data associated with one or more geographic units) 
A system (See abstract-The present disclosure describes systems and methods for automatically rolling-up data associated with one or more geographic units) 

the system comprising at least one database storing a plurality of first characteristic values associated with a plurality of geographically defined areas and a second characteristic values each associated with a plurality of census tracts (See figure 8 and items 166) This shows databases with respect to information of the geographically defined areas and census tracts. The first characteristic data value is any data regarding this geographically defined area (i.e. target geographic unit) such as consumer/socio economic data, number of households in this area, the asset value in this area, and the type of region such as rural or urban. The second characteristic data value is any data regarding this 100 over the network 160 from one or more geographic unit/mapping data sources 166A and/or consumer data source 166B. The geographic unit/mapping data source(s) 166A and consumer data sources 166B may include one or more internal and/or external data sources. The geographic unit/mapping data source(s) 166A may store, for example, geographic data including but not limited to census tract data, ZIP codes, ZIP5s, ZIP7s, ZIP9s, street address ranges, grid-based geographic regions corresponding to a map, and data otherwise describing or defining any other finite geographic area or location) 

and at least one processor coupled to the at least one memory storing instructions for analyzing and processing the data, the at least one processor configured to execute the instructions to (See col. 15-17-The micro-geographic aggregation system 100 includes, for example, a personal computer that is IBM, Macintosh, or Linux/Unix compatible or a server or workstation. In one embodiment, the micro-geographic aggregation system 100 comprises a server, a laptop computer, a smart phone, a personal digital assistant, a kiosk, or a media player, for example. In one embodiment, the exemplary micro-geographic aggregation system 100 includes one or more central processing unit (“CPU”) 105, which may each include a conventional or proprietary 100 further includes one or more memory 130, such as random-access memory (“RAM”) for temporary storage of information, one or more read only memory (“ROM”) for permanent storage of information, and one or more mass storage device 120, such as a hard drive, diskette, solid state drive, or optical media storage device.) 

obtaining at least one first characteristic value associated with a first geographically defined area of a plurality of geographically defined areas (See col. 7-8 At block 305, the micro-geographic aggregation system 100 accesses a list of target geographic units and related attribute data for potential rollup aggregation. In one embodiment, the list of target geographic units may be accessed from geographic unit/mapping data source 166A. Related ZIP code attribute data may be accessed from the consumer data source 166B, which may store for example consumer and/or socio-economic data associated with the geographic units)( For example, for a rural geographic region, the geographic distance may be increased by a larger amount in order to increase the likelihood of finding at least one candidate.) (See figure 5A) The target geographic unit corresponds to the first geographically defined area. The first characteristic data value is any data regarding this defined area such as consumer/socio economic data, number of households in this area, the asset value in this area, the type of region such as rural or urban.

and a plurality of second characteristic values each associated with a census tract of a plurality of census tracts The second characteristic values are those values that are associated with the candidate geographic units. The candidate geographic units correspond to the census tract and there are a plurality of census tracts as seen in fig. 1. (See col. 2-3-See At a high level, the rollup process executed by the micro-geographic aggregation system 100 operates by identifying one or more geographic units (e.g., ZIP codes, ZIP5s, ZIP7s, ZIP9s, census tract data, street address ranges, grid-based geographic regions corresponding to a map, and any other finite geographic area) having a number of households below a minimum or threshold amount.) The second characteristic data value is any data regarding this candidate geographic unit such as consumer/socio economic data, number of households in this unit, the asset value in this unit. 
assigning census tracts to the first geographically defined area… (See figure 4) (See col. 5-7-See At block 215, the micro-geographic aggregation system 100 scores each of the candidate geographic units in order to select the best candidate for a rollup group…  The scoring may be performed relative to a target or base reference geographic unit (or a rollup group), such that each candidate may be compared on the same basis… Once the best scoring candidate(s) have been selected, the candidate(s) are combined with the base reference geographic unit to form a new rollup group, or added to a base reference rollup group if one exists.) This shows the system selects/assigns one 

Even though Hickman teaches assigning census tracts based on radius or proximity to the target geographic unit, it doesn’t teach if the census tract lies completely in the target geographic unit or if they intersect, However Giuffrida teaches 

when the census tracts lie completely within the first geographically defined area (See figure 3A) (See para 0036- In FIG. 3A, census tracts are mapped onto a community area.)  This shows that some of the census tracts (302) completely lie in the first geographically defined area/target geographic unit (304). This is also shown with table 1 showing 100% of it lies in the target area. 


    PNG
    media_image1.png
    184
    471
    media_image1.png
    Greyscale


identifying one or more census tracts of the plurality of census tracts that intersect the first geographically defined area (See figure 3A) This shows the system determines intersecting of the tracts with the target geographic unit. For 

    PNG
    media_image2.png
    411
    455
    media_image2.png
    Greyscale


Hickman and Giuffrida are analogous art because they are from the same problem-solving area of census tracts and both deal with analyzing information with respect to geographical regions/zones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hickman’s invention by incorporating the method of Giuffrida because Hickman would also be able to filter candidate geographic units based on whether they were fully encompassed inside the target geographic unit or only intersected them. This would make the system of Hickman more sophisticated because it would add another layer of filtering with what Hickman already teaches such as filtering by radius. This would also 

Hickman further teaches and assigning the identified one or more census tracts to the first geographically defined area based on a comparison of a sum of the second characteristic values of the identified one or more census tracts against the at least one first characteristic value of the first geographically defined area. (See figure 4) (See col. 5-7- At block 215, the micro-geographic aggregation system 100 scores each of the candidate geographic units in order to select the best candidate for a rollup group…  The scoring may be performed relative to a target or base reference geographic unit (or a rollup group), such that each candidate may be compared on the same basis… Once the best scoring candidate(s) have been selected, the candidate(s) are combined with the base reference geographic unit to form a new rollup group, or added to a base reference rollup group if one exists.) The selection is made by a comparison. For example, the candidate geographic unit (i.e. census tract) has an average asset of $6000 with all households in the candidate geographic unit (i.e. sum of second characteristic value) and the requirement to be rolled up into the target geographic unit (i.e. first geographical region) is $5000 minimum asset value (i.e. first characteristic value). This would mean the system would assign this candidate geographic unit to the target geographic unit since it would have a high score among the candidates because it meets the criteria. The art shows a similar example (See col. 10-12- A particular example of how filter criteria or 440, the micro-geographic aggregation system 100 selects the best scoring candidate geographic unit for inclusion in a geographic unit rollup with the selected target geographic unit) 

Regarding claim 2 and 12, Hickman and Giuffrida teach the limitations of claim 1 and 11, however Hickman further teaches

when a second geographically defined area, having a first characteristic value, and a third geographically defined area, having a first characteristic value… assigning that census tract to the second geographically defined area or the third geographically defined area based on a comparison the first characteristic values of the second geographically defined area and the third geographically defined area. (See col. 13-14- In some embodiments the user may be able to enter more than one target ZIP code to be rolled up at one time 100 may receive multiple ZIP codes for rollup aggregation in batches).) This shows the user can enter more than one geographically defined area (i.e. target geographic unit) which includes a second and a third. The second and third geographic areas have first character values that are seen from the data sources 166 and as explained above. (See figure 4) (See col. 5-7 At block 215, the micro-geographic aggregation system 100 scores each of the candidate geographic units in order to select the best candidate for a rollup group…  The scoring may be performed relative to a target or base reference geographic unit (or a rollup group), such that each candidate may be compared on the same basis… Once the best scoring candidate(s) have been selected, the candidate(s) are combined with the base reference geographic unit to form a new rollup group, or added to a base reference rollup group if one exists.) The selection is made by a comparison. For example, the candidate geographic unit (i.e. census tract) has an average asset of $6000 with sum of all households in the candidate geographic unit and the requirement to be rolled up into the target geographic units (i.e. second and third geographical region) is $5000 minimum asset value (i.e. first characteristic value). This would mean the system would assign this candidate geographic unit to the target geographic units (i.e. second and third geographical region) since it would have a high score among the candidates. 

Even though Hickman teaches second a third defined geographic areas, it doesn’t teach that the geographic areas lie completely in the census tract. lie completely within a census tract of the plurality of census tracts (See figure 3A) The art teaches these limitations since the target subdivision 304 can be small to fit inside a census tract such as item 302. The example of the art just shows item 304 is larger but it can be small. Table one would then show 100% for the last column for the tract that has item 304 fully inside of it. 

Hickman and Giuffrida are analogous art because they are from the same problem-solving area of census tracts and both deal with analyzing information with respect to geographical regions/zones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hickman’s invention by incorporating the method of Giuffrida because Hickman would have more insight on the characteristics of what target geographic units are fully encompassed within the candidate geographic units. Hickman would also be able to score such candidate geographic units higher since the target geographic units are already inside of them. 

Regarding claim 3 and 13, Hickman and Giuffrida teach the limitations of claim 1 and 11, however Hickman further teaches
further comprising removing the first geographically defined area when the at least one first characteristic value associated with the first geographically defined area is below a threshold value. (See col. 9-11- At the end of a first iteration, the first candidate ZIP9 code may be selected for inclusion in a roll up with the selected target ZIP9 code, and the rollup may be added back to the 

Regarding claim 4, Hickman and Giuffrida teach the limitations of claim 1, however Hickman further teaches

wherein assigning the identified one or more census tracts is based on a best fit algorithm. The system uses a best fit score algorithm, because it scores the candidate areas and chooses the best scores. (See col. 11-13- At block 440, the micro-geographic aggregation system 100 selects the best scoring candidate geographic unit for inclusion in a geographic unit rollup with the selected target geographic unit. Depending on the embodiment, the best scoring candidate may be a low scoring candidate (e.g., if the score is a penalty score where low scores are preferred over high scores), or a high scoring candidate, or any other variation or rule for determining which score is a “best” score.) 

Regarding claim 5 and 14, Hickman and Giuffrida teach the limitations of claim 1 and 11, however Giuffrida further teaches

further comprising determining whether the census tract falls completely within the first geographically defined area (See figure 3A) (See para 0036- In FIG. 3A, census tracts are mapped onto a community area.)  This shows that some of the census tracts (302) completely lie in the first geographically defined area/target geographic unit (304). This is also shown with table 1 showing 100% of it lies in the target area. 

Hickman and Giuffrida are analogous art because they are from the same problem-solving area of census tracts and both deal with analyzing information with respect to geographical regions/zones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hickman’s invention by incorporating the method of Giuffrida because Hickman would have more insight on the characteristics of what target geographic units are fully encompassed within the candidate geographic units. Hickman would also be able to score such candidate geographic units higher since the target geographic units are already inside of them. 

Regarding claim 6, Hickman and Giuffrida teach the limitations of claim 4, however Giuffrida further teaches
wherein the first geographically defined area comprises a boundary 
and wherein identifying one or more census tracts of the plurality of census tracts intersect the first geographically defined area is based on determining that the one or more census tracts intersect the boundary of the first geographically defined area. (See figure 3a and 3b) This shows for example census tracts (items 302) intersecting the boundary of 304. The percentage of this intersection is also shown in table 1. 

Hickman and Giuffrida are analogous art because they are from the same problem-solving area of census tracts and both deal with analyzing information with respect to geographical regions/zones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hickman’s invention by incorporating the method of Giuffrida because Hickman would have more insight on the characteristics of what target geographic units are fully encompassed within the candidate geographic units. Hickman would also be able to score such candidate geographic units higher since the target geographic units are already inside of them. 

Regarding claim 7, Hickman and Giuffrida teach the limitations of claim 1, however Giuffrida further teaches


wherein the first geographically defined area comprises a boundary (See figure 3a and 3b) This shows the first geographically defined area (i.e. target 

and wherein determining whether one or more census tracts fall completely within the first geographically defined area is based on determining that the one or more census tracts is contained within the boundary of the first. (See figure 3a and 3b) This shows for example some census tracts (items 302) being fully contained within the boundary of item 304 and this is also shown in table 1, where it shows 100% of the source is in the target area. 

Hickman and Giuffrida are analogous art because they are from the same problem-solving area of census tracts and both deal with analyzing information with respect to geographical regions/zones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hickman’s invention by incorporating the method of Giuffrida because Hickman would have more insight on the characteristics of what target geographic units are fully encompassed within the candidate geographic units. Hickman would also be able to score such candidate geographic units higher since the target geographic units are already inside of them. 

Regarding claim 8, Hickman and Giuffrida teach the limitations of claim 1, however Hickman further teaches

wherein a plurality of geographically defined areas, including the first geographically defined area, each has an associated at least one first characteristic value (See col. 7-9-At block 305, the micro-geographic aggregation system 100 accesses a list of target geographic units and related attribute data for potential rollup aggregation. In one embodiment, the list of target geographic units may be accessed from geographic unit/mapping data source 166A. Related ZIP code attribute data may be accessed from the consumer data source 166B, which may store for example consumer and/or socio-economic data associated with the geographic units)( For example, for a rural geographic region, the geographic distance may be increased by a larger amount in order to increase the likelihood of finding at least one candidate.) (See figure 5A) The target geographic unit corresponds to the first geographically defined area. The first characteristic data value is any data regarding this defined area such as consumer/socio economic data, number of households in this area, the asset value in this area, the type of region such as rural or urban.

wherein assigning the identified one or more census tracts to the first geographically defined area further comprises a comparison of a sum of second characteristic values of a subset of census tracts against a respective first characteristic value of a respective geographically defined area of the plurality of geographically defined areas to which the subset of census tracts is assigned. (See figure 4) (See col. 5-7- At block 215, the micro-geographic aggregation system 100 scores each of the candidate geographic units in order to select the 

Regarding claim 9, Hickman and Giuffrida teach the limitations of claim 8, however Hickman further teaches

wherein assigning the subset of census tracts is based on a best fit algorithm of the comparisons for each of the geographically defined areas. The system uses a best fit score algorithm, because it scores the candidate areas and chooses the best scores. (See col. 11-13- At block 440, the micro-geographic aggregation system 100 selects the best scoring candidate geographic unit for inclusion in a geographic unit rollup with the selected target geographic unit. Depending on the embodiment, the best scoring candidate may be a low scoring candidate (e.g., if the score is a penalty score where low scores are preferred over high scores), or a high scoring candidate, or any other variation or rule for determining which score is a “best” score.). The subset of candidate geographic unit (i.e. census tract) can be with respect to tracts that are close proximity to the target unit defined by the user or the fact that the tracts fulfill the require of the asset value. (See col 8-10- At block 405, the micro-geographic aggregation system 100 determines or identified one or more candidate geographic units (e.g., ZIP9 codes) within a geographic distance of a selected target ZIP code.) 

Regarding claim 10 and 15, Hickman and Giuffrida teach the limitations of claim 1 and 11, however Giuffrida further teaches

wherein the at least one first characteristic value is a population value associated with the first geographically defined area and the plurality of second characteristic values are a plurality of population values associated with the plurality of census tracts.
Hickman teaches first and second characteristic value but doesn’t specifically say population value however Giuffrida teaches population value. (Table 2 shows population values for the census tracts and the target area) (See para 0037- The database manager 114 then retrieves, from the value table 218, the populations for each of the source geographic subdivisions 302 and the target geographic subdivision 304. Example populations of the geographic subdivisions 302 and 304 are illustrated on Table (2) below.) 
Hickman and Giuffrida are analogous art because they are from the same problem-solving area of census tracts and both deal with analyzing information with respect to geographical regions/zones. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hickman’s invention by incorporating the method of Giuffrida because Hickman would have more insight on the characteristics of what target geographic units and census tracts by having the population values. The user of Hickman would be able to filter based on population value as well and not just radius of the candidate census tracts. 



Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Su (US20160314256A1) Discloses an application server predicts respiratory disease risk, rescue medication usage, exacerbation, and healthcare utilization using trained predictive models. The application server includes model modules and submodel modules, which communicate with a database server, data sources, and client devices.
Pah (US20170212992A1) Discloses systems and methods for generating probabilistic maps that depict the probability distribution of data across a geographical region. More particularly, the systems and methods described here are capable of generating probabilistic maps of associated data at finer geographical resolution than is available for the associated data and are also capable of estimating and outputting related errors at that same geographical resolution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683